OPINION OF THE COURT
Per Curiam.
By order of this Court dated February 2, 1998, the respondent was suspended from the practice of law pursuant to 22 *86NYCRR 691.4 (Z) (1) (iii), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based on uncontroverted evidence of professional misconduct. The Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised in the proceeding were referred to the Honorable Stanley Harwood, as Special Referee, to hear and report.
On February 17, 1998, the. respondent was convicted in the County Court, Nassau County, upon his plea of guilty, of the crime of grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40 (1). Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
In view of the respondent’s automatic disbarment, his proffered affidavit of resignation, dated February 17, 1998, is rejected.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael G. Rose, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael G. Rose is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the respondent’s affidavit of resignation, dated February 17, 1998, is rejected.